DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 20130245702 A1) in view of Rosenthal et al. (US 20210085365 A1) (hereon referred to as Rosenthal).
McBride teaches an anchor extender (10) couplable to a bone anchor, the anchor extender comprising: 
an outer sleeve (164) extending along a longitudinal axis from a proximal portion to a distal portion, the distal portion engageable with a head of a bone anchor; an inner sleeve (138) extending along a longitudinal axis from a proximal portion to a distal portion, the inner sleeve nestable within the outer sleeve; and a lock (141, 143, 190, 192, 193) engageable with the outer sleeve and the inner sleeve, the lock including a cam (193) disposable in the outer sleeve and rotatable therein, the cam rotatable to translate the inner sleeve relative to the outer sleeve between a locked position and an unlocked position to secure the inner sleeve and the outer sleeve to the head of the bone anchor in the locked position and to release the inner sleeve and the outer sleeve from the head of the bone anchor in the unlocked position (see Para. [0067]), the lock comprising: 
a lever (190, 192) couplable to the cam, wherein the lever is operable to rotate the cam, 
and wherein the lever (190, 192) is rotatable relative to the cam (193) to secure the cam in the locked position, engageable with the cam to bias the lever away
from the outer sleeve (claim 1),
wherein the proximal portion of the outer sleeve (164) includes an outer bore (see Fig. 16) extending therethrough substantially orthogonally to the longitudinal axis, the outer bore configured to receive the cam (193) therein (see orthogonal bore that continues into inner sleeve bore 143) (claim 2),
wherein the cam includes a boss (rightmost tip of cam shown in Fig. 16 which engages with the lock, also see diagram above) extending substantially orthogonally to the longitudinal axis, wherein the claim 3),

    PNG
    media_image1.png
    661
    408
    media_image1.png
    Greyscale

wherein the outer sleeve has a radius of curvature configured to mate with an outer surface of the head of the bone anchor (see Fig. 15) (claim 9), and
wherein the cam includes a hinge channel configured to receive the living spring of the lever therein (see hinge on component 190 in Fig. 16) (claim 10), however fails to teach the lever including a living spring.
Rosenthal teaches a living spring (see Fig. 10A-10C and Para. [0076], noting that 337 is referred to as a living spring in the specification) as part of a lever (337 along with button 304a), which is capable of returning to an unbiased position after receiving a downward force. The use of a living spring creates a more resilient and well-biased machine, while also maintaining the structural integrity of a lever such as that disclosed by McBride. 
It would be obvious to one of ordinary skill in the art before the time of the claimed invention to modify the lever of McBride to include the living spring configuration of the lever of Rosenthal, such that button 190 of McBride would be replaced by button 304a of Rosenthal, and such that living spring 337 of Rosenthal may be disposed below cover 192 of McBride, as this would improve the biasing .
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McBride in view of Rosenthal as applied to claim 1 above, and further in view of Parker, et al. (hereon referred to as Parker) (US 20160338744 A1).
McBride teaches an anchor extender with inner (138) and outer sleeves (164) with a distal end configured to engage with a pedicle screw, however fails to teach the anchor extender wherein the distal portion of the outer sleeve includes a distal hook extending radially inward and engageable with a notch in an outer surface of the head of the bone anchor (claim 5), wherein the distal portion of the inner sleeve includes a distal projection extending axially distally and insertable into a bore in a proximal portion of the head of the anchor when the inner sleeve is in the locked position (claim 6), wherein engagement of the distal hook with the notch of the head in the unlocked position aligns the distal projection with the bore of the proximal portion of the head (claim 7), and wherein the inner sleeve includes chamfered radially inner edges extending along the longitudinal axis and wherein the outer sleeve includes a pair of opposing rails configured to receive the chamfered edges therein to create a sliding engagement between the inner sleeve and the outer sleeve (claim 8).
Parker teaches an anchor extender (100) with an outer sleeve (105, 107) and an inner sleeve (109, 111), wherein the outer sleeve has a distal hook (210) on the distal end (212) extending radially inward and engagable with a notch (208) on the outside of the head of the bone anchor (see Para. [0027]), and wherein the distal portion of the inner sleeve includes an axial projection (205) insertable into the proximal end of the bone anchor head (at locking detent 203) when locked (see Para. [0029]). Parker furthermore teaches that the engagement of the distal hook with the notch of the head when unlocked aligns the distal projection with the bore of the proximal portion of the head (see Para. [0028], ll. 10-15), and wherein the inner sleeve includes chamfered radially inner edges (194) along the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor extender of McBride to have the chamfered edges of the inner sleeve and opposing rails of the outer sleeve such that they create a sliding connection (claim 8) as this allows for the extension system to be resealably engaged with the head of the screw, which may improve the formation of the surgical corridor (see Para. [0022], ll. 15-22 and Para. [0004], ll. 11-13). Furthermore, it would be obvious to modify the anchor extender of McBride to have the distal hook on the outer sleeve and axial projection on the inner sleeve that are both designed to mate with respective grooves on the bone anchor head, wherein the engagement of the distal hook and the notch of the head may line up the distal projection and the proximal bore of the head (claims 5-7), as this system of connection with the pedicle screw may create a strong lock, preventing unwanted slippage or rotation of the screw head relative to the anchor extender (see Para. [0030]).

Allowable Subject Matter
Claims 4, 11, 17, and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Applicants Remarks, filed 09/20/2021, with respect to the rejection(s) of claim 1 under McBride have been fully considered and are persuasive.  Therefore, the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773